IN THE COURT OF APPEALS OF IOWA

                                   No. 19-2072
                               Filed May 12, 2021


DAVID SANCHEZ,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Scott Beattie, Judge.



       David Sanchez appeals the dismissal of his application for postconviction

relief. AFFIRMED.




       Jamie Hunter of Dickey, Campbell & Sahag Law Firm, PLC, Des Moines,

for appellant.

       Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee State.



       Considered by Doyle, P.J., Greer, J., and Vogel, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


VOGEL, Senior Judge.

       David Sanchez appeals the dismissal of his application for postconviction

relief (PCR). Following a series of events in 2013, Sanchez was convicted of

robbery in the first degree, intimidation with a dangerous weapon, and attempted

burglary in the first degree.    See State v. Sanchez, No. 14-1497, 2015 WL

8388417, at *1–3 (Iowa Ct. App. Dec 9, 2015) (setting forth the underlying facts for

his convictions). We affirmed his convictions on direct appeal. See id. at *3–6.

       This appeal results from a PCR application filed on August 21, 2017. 1

Sanchez’s application proceeded to trial, and the district court rejected his claims

and dismissed his application on November 16, 2018. Sanchez appeals, raising

three issues.

       “[W]e review claims of ineffective assistance of counsel de novo.” Ledezma

v. State, 626 N.W.2d 134, 141 (Iowa 2001). “In addition, we give weight to the

lower court’s findings concerning witness credibility.” Id. To prevail, Sanchez must




1 Sanchez has filed three PCR applications. On May 3, 2015, he filed his first PCR
application, which the court dismissed on Sanchez’s motion on March 16, 2017.
On August 21, 2017, he filed his second PCR application. On November 16, 2018,
the district court dismissed his second PCR application. While the November 2018
ruling is the subject of this appeal, Sanchez did not appeal the ruling at that time.
Instead, on February 14, 2019, he filed a third PCR application, asserting his
counsel for the second PCR proceeding was ineffective for failing to timely appeal
the November 2018 ruling. On December 12, 2019, the district court agreed with
Sanchez that his prior PCR counsel was ineffective for failing to timely appeal. The
district court allowed Sanchez to file his notice of appeal for the November 2018
ruling at this time, which leads to this appeal. See Allison v. State, 914 N.W.2d
866, 891 (Iowa 2018) (when a PCR applicant alleges ineffective assistance of
counsel in a prior PCR action, allowing the subsequent PCR action to relate back
to the prior PCR application if the subsequent PCR application is filed promptly
after the conclusion of the prior PCR application). The State did not appeal the
December 2019 ruling.
                                         3


show “(1) counsel failed to perform an essential duty; and (2) prejudice resulted.”

State v. Maxwell, 761 N.W.2d 185, 195 (Iowa 2008).

       First, Sanchez argues his trial counsel was ineffective because—as he

testified to in his PCR trial—his counsel failed to communicate the details of an

alleged plea offer to robbery in the second degree. The PCR court—relying on the

filings in the criminal proceeding and trial counsel’s testimony for the PCR

proceeding—found counsel did not fail to communicate the alleged plea offer

because the State never offered a plea to robbery in the second degree.

Furthermore, the court found Sanchez was aware of the details of any plea offer

because the State communicated those details directly to Sanchez.

       Second, Sanchez argues his trial counsel was ineffective for failing to

present his mental-health and substance-abuse records to support his defense of

intoxication and diminished responsibility. The PCR court found Sanchez’s expert

witness, a licensed psychologist and clinical neuropsychologist, likely had access

to these records and testified to Sanchez’s mental-health and substance-abuse

history during the criminal trial. Thus, the PCR court found no prejudice in any

failure to directly offer Sanchez’s records into evidence.

       Third, Sanchez argues his trial counsel was ineffective for failing to object

to testimony about Sanchez’s other suspected criminal activity that night and

Sanchez’s disrespectful comments while in custody. The PCR court—relying on

trial counsel’s testimony for the PCR proceeding—found counsel waived

objections to these statements in order to support the defenses of intoxication and

diminished capacity and “convince the jury all of Sanchez’s actions were not the

actions of a sane and sober man.”            See Ledezma, 626 N.W.2d at 143
                                         4


(“Miscalculated trial strategies and mere mistakes in judgment normally do not rise

to the level of ineffective assistance of counsel.”). Furthermore, the court found no

prejudice resulted because the evidence of Sanchez’s guilt was substantial.

       On our de novo review of the record, and placing weight on the district

court’s findings of credibility, we agree with the district court. Sanchez has not

shown his trial counsel failed to perform an essential duty, and no prejudice

resulted from any of his claimed errors because the evidence of his guilt is

overwhelming. Iowa Ct. R. 21.26(1)(d), (e). Therefore, we affirm the dismissal of

his PCR application.

       AFFIRMED.